       Case 1:14-cr-00086-KPF Document 160 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              14 Cr. 86 (KPF)

MARCO ALMONTE,                                    SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On August 7, 2020, the parties appeared before the Court for a

preliminary revocation hearing in regard to Defendant’s alleged violation of the

conditions of his supervised release. At that August 7 hearing, the Court

ordered that Defendant be released from custody subject to certain conditions,

but did not resolve the alleged violation. The Court now wishes to schedule a

hearing for such a purpose, and therefore ORDERS the parties to appear for a

hearing, to proceed by Skype, on August 28, 2020, at 10:00 a.m. The Court

will provide instructions for accessing the Skype hearing separately.

      SO ORDERED.

Dated: August 13, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
